JDavis, P. J.:
The relator made application at the Special Term for an order declaring George 0. Moses the attorney for one Louise Adolphus (who is plaintiff in an action pending in the Marine Court against said relator), in contempt and to punish him therefor, for proceeding in violation of a stay of proceedings contained in an order to show cause why a mandamus should not issue in the above entitled matter. The application was denied, and the relator appealed to this court, and thereupon applied at Special Term for an order staying all pro*89ceedings on tbe part of the plaintiff Adolphus in said Marine Court, till the decision of the appeal. An order staying such proceedings was granted, and the plaintiff Adolphus appealed therefrom to this court. The order of stay was improperly granted. The appellant Adolphus had no legal interest in the question whether her attorney should be punished for contempt, and his punishment,, if ordered, would have no legal effect upon her action or judgment in the Marine Court. The stay should not, therefore, have extended beyond the proceedings in the motion to punish the attorney. It was not in the power of the Special Term to stay proceedings in the Marine Court on a judgment, or in any action pending in that court, till an appeal in another matter pending in this court, which could in no wise affect that judgment or action, should be determined.
The motion to punish the attorney for contempt had been denied; but if it had been granted, his punishment could not have affected the proceedings in the action in the Marine Court. Nor could this court, if it should reverse the order in the contempt proceedings and proceed to punish the attorney, make any order that would affect the action or judgment of the Marine Com’t.
The appellant Adolphus was not a party to the contempt proceedings. Her rights were not affected thereby, and she should not be stayed till those proceedings are determined. • If the proceedings in the Marine Court were irregular, because of some order made in the mandamus proceeding, the remedy was by motion in the Marine Court to vacate the same. We must assume that that court would have fully protected the relator. There was no ground, therefore, for the order granting a stay against her till this court should dispose of an appeal in a matter to which she was not in anywise a party.
The order should be reversed, with ten dollars costs and disbursements.
Daniels, J., concurred; Beady, J., not present.
Order reversed, with ten dollars costs and disbursements.